Citation Nr: 0520515	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for Type II diabetes 
mellitus, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
Type II diabetes mellitus.  A Notice of Disagreement was 
received in July 2002.  A Statement of the Case was issued in 
August 2003.  A timely appeal was received in September 2003.  

The veteran, with his wife, appeared and testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
March 2004.  The DRO issued a Supplemental Statement of the 
Case in February 2005, and thereafter the veteran's appeal 
was certified to the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's diabetes mellitus is due to exposure to Agent 
Orange during active duty in the Republic of Korea or is 
otherwise related to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus, including as due to 
exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in May 2002, prior to the initial AOJ decision.  Subsequent 
VCAA notice was sent to the veteran in February 2005.  These 
letters advised the veteran of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
In addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim.

The Board notes that, although neither of these letters 
specifically asked the veteran to submit the approximate 
date(s), location and nature of his claimed herbicide 
exposure in the Republic of Korea (Korea), he was asked for 
this information at the March 2004 hearing before the DRO.  
In addition, the February 2005 Supplemental Statement of the 
Case advised him that this information would be needed for 
the RO to further process his claim.  In addition, the 
veteran submitted multiple statements regarding his claimed 
exposure to herbicides in Korea, albeit of a general nature, 
evidencing that he knew of the need to provide VA with such 
information.  The Board finds that, in this manner, the 
veteran was advised and knew of the specific information and 
evidence necessary to support his claim of herbicide exposure 
in Korea.  

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, when read as a whole, give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting or substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from April 
2002 through March 2004.  The RO also obtained private 
treatment records identified by the veteran for March 2002.  
To the extent he may have alleged the existence of other 
medical records, he has been asked to complete releases for 
all private medical providers but only provided the one from 
which the RO obtained records.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

VA also has a duty to assist the veteran in developing his 
claim for exposure to herbicides.  The RO confirmed the 
veteran's period of service in Korea.  In addition, the 
veteran was specifically asked for the approximate date(s), 
location(s) and nature of exposure to herbicides.  The Board 
acknowledges that the RO has not performed any further 
development to confirm the veteran's exposure to herbicides.  
The veteran, however, has not provided the specific details 
of his exposure, which he has been asked to provide.  He only 
provided general statements.  Without the specific details, 
VA is not able to further assist the veteran in confirming 
his exposure to herbicides while in Korea.  VA has, 
therefore, done all it can to assist the veteran in 
confirming his alleged exposure to herbicides.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
currently diagnosed diabetes mellitus may be associated with 
his military service.  His service medical records show no 
pertinent complaints or diagnoses and, although the veteran 
has alleged exposure to herbicides in Korea, the evidence 
does not support a finding that he was actually exposed.  
Since there is no competent evidence indicating that a 
possible nexus, or relationship, exists between the claimed 
diabetes mellitus and the veteran's military service, VA 
examination is not needed.  38 C.F.R. § 3.159(c)(4)(i)(C).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
has been diagnosed to have diabetes mellitus.  38 U.S.C.A. § 
1112(a)(4) provides for such presumptive service connection 
when diabetes mellitus manifests to a compensable degree of 
10 percent within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).   

The veteran has claimed that his diabetes mellitus is due to 
exposure to herbicides (Agent Orange) while he was stationed 
in Korea during the Vietnam War.  The laws and regulations 
pertaining to Agent Orange exposure provide for a presumption 
of service connection due to exposure to herbicide agents for 
veterans who have one of several diseases.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e); see also 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).  VA will consider a disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309(e) to have been incurred in service, 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  The diseases listed under 38 C.F.R. § 3.309(e) 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).

There is no question that the veteran has a current 
disability.  VA treatment records from April 2002 through 
March 2004 reflect a diagnosis and treatment for Type II 
diabetes mellitus.  The exact date of diagnosis is not known, 
but from the veteran's statements it was sometime between 
1999 and 2002 (approximately 30 years after his separation 
from service).  There is no indication he experienced any 
signs or symptoms of diabetes during his military service or 
within one year following his separation from military 
service.

The veteran's DD 214 shows, and the veteran has confirmed, 
that he was a payroll disbursement specialist with the 21st 
Finance Unit in the 8th Army.  He served in the Korea from 
March 1971 to January 1972 (as confirmed by the National 
Personnel Records Center).  

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the demilitarized zone (DMZ) from April 1968 
through July 1969 to defoliate the fields of fire between the 
front line defensive positions and the south barrier fence.  
The treated area was a strip of land 151 miles long and up to 
350 yards wide from the fence to north of the "civilian 
control line."  There is no indication that the herbicide 
was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had units in the affected area 
at the time Agent Orange was being used.  Within the 7th 
Infantry Division, the units included the 1-17th Infantry, 2-
17th Infantry, 1-73rd Armor, and 2-10th Cavalry.  Field 
artillery, signal, and engineer troops also were supplied as 
support personnel during the time of the confirmed use of 
Agent Orange.  The estimated number of exposed personnel is 
12,056.  If it is determined that a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21- 1, Part VI, Chapter 7, Section 7.20.

At his DRO hearing and in various written statements, the 
veteran has asserted he was stationed at Camp Humphrey in 
Korea; that as a payroll disbursement specialist, he traveled 
to several camps for "money runs" and to handle complaints 
regarding pay records; that he would either drive or go by 
helicopter to the various camps he traveled to; that he 
volunteered at an orphanage in or near the DMZ; and during 
his travels he saw dead and dry foliage around the sites he 
visited.  He testified that he did not know where he was 
exposed to Agent Orange because he did not know what it was 
at the time, and he traveled all over the country in 
performing his duties.  In support of his claim of exposure 
to Agent Orange, the veteran submitted various articles 
regarding spraying of Agent Orange in Korea, his DD 137 
Installation Clearance Record, his Agent Orange Registry 
paperwork and several pictures.  

The veteran did not serve in Vietnam so he is not entitled to 
presumptive service connection for Type II diabetes mellitus 
based upon such service.  See 38 U.S.C.A. § 1116(a)(2)(F); 
38 C.F.R. § 3.307(a)(6)(ii).  In order to establish 
entitlement to service connection based on herbicide 
exposure, therefore, the evidence must show that the veteran 
served in one of the specific units identified by DoD as 
having been assigned or rotated to areas along the DMZ where 
herbicides were used during the period of such use, or show 
actual exposure to herbicides.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran was exposed to herbicides (Agent Orange) during his 
service in Korea.  First, the evidence shows that the veteran 
was stationed at Camp Humphrey.  Camp Humphrey was not 
located near the DMZ, but was located south of Seoul in 
P'yongt'aek.  No evidence has been presented that Agent 
Orange or any other herbicide was used around Camp Humphrey, 
and VA has not confirmed that spraying occurred at or near 
Camp Humphrey.  

Second, although the veteran contends that he traveled to 
other units in the performance of his duties and while there 
he saw dry and dead foliage, he has not provided any details 
as to when and where he was at in order that VA could try to 
confirm his exposure.  A general statement that he was all 
over the country is not sufficient for the purpose of 
confirming actual exposure to herbicides.  When asked at the 
DRO hearing if he remembered any of the units he went to, he 
responded that he did not.  VA has confirmed the exposure of 
certain units from the 2nd and 7th Infantry Divisions of the 
8th Army that were in the area during the period herbicides 
were used.  The veteran has not provided any evidence that he 
had contact with those units.  
  
Third, VA has confirmed that spraying of Agent Orange 
occurred from April 1968 to July 1969.  The veteran did not 
arrive in Korea until March 1971.  He was not, therefore, in 
Korea during the active time of spraying or shortly 
thereafter.  There is no evidence that, even if the veteran 
was in the area that was sprayed, such exposure would still 
be harmful approximately two years or more after spraying had 
ended, and VA has not recognized such a risk.

Finally, the veteran's statements and testimony about seeing 
dry and dead foliage is not evidence of the use of Agent 
Orange in those areas.  There could be many reasons why the 
foliage was dry and/or dead.  The veteran has not alleged 
that he has any special expertise or training regarding the 
Korean ecosystem, residuals of the use of Agent Orange, etc.  
He is, therefore, not qualified to testify as to the reasons 
why the foliage is dry and dead.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board declines to make the 
inferential leap that the dry and dead foliage allegedly seen 
by the veteran is due to the use of Agent Orange.  

Not having shown that he was assigned to one of the units 
identified as having been assigned or rotated to areas along 
the DMZ during the period of April 1968 to July 1969, the 
veteran is not entitled to any presumption of exposure.  In 
addition, the preponderance of the evidence is against 
finding that the veteran was exposed to herbicides while he 
was in Korea.  Not having the benefit of the presumption of 
exposure or having shown actual exposure, the veteran is not 
entitled to service connection for his diabetes mellitus due 
to exposure to herbicides under 38 C.F.R. § 3.309(e).

The veteran is also not entitled to service connection for 
his diabetes mellitus on a direct basis.  The veteran's 
service medical records do not show any diagnosis of or 
treatment for diabetes mellitus.  In fact, on his separation 
examination, he stated he was in "great health."  He was 
not diagnosed to have diabetes mellitus until approximately 
30 years after service.  The preponderance of the evidence, 
therefore, is against finding that his diabetes mellitus is 
related to his military service.  See 38 C.F.R. § 3.303.  
Likewise, he would not be entitled to presumptive service 
connection because the evidence does not show that his 
diabetes mellitus was manifested to a degree of 10 percent 
within one year of his separation from service.  See 
38 C.F.R. § 3.307(a)(3).

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to service connection for Type II diabetes 
mellitus, including due to herbicide exposure, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


